Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 06/03/2022. This Action is made FINAL.
Claim(s) 1 - 21 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 21 under 35 U.S.C. 103 have been considered but they are not persuasive.

Regarding applicant’s first argument “Bika does not disclose or suggest claim limitations asserted by office action: ….”  Applicant’s presents the sub arguments of “Thus, Bika's device 50 definitely does not communicate with an electrical system of a vehicle, and does not diagnose a vehicle or obtain electrical system data from the vehicle.”, “Bitka, however, does not at all disclose or suggest either obtaining or saving extracted selected portions of diagnostic data from a scan log file.”, “Moreover, it [the DTC information] is understood to be in the manufacturer format of the given vehicle.”, and “Nowhere does Bitka disclose or suggest that only selected portions of diagnostic data taken from a scan log file are obtained and saved.”  All of these are directed towards claim limitations that Bitka is not relied upon to teach. As examiner indicated in his previous office action Bitka is only relied upon to teach outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database.
Examiner would also like to note that in applicant’s claim the diagnostic evaluation tool program is not claimed to run on a specific a device(s). Thus, Bitka’s Device 50 would not need to be in direct connection with the vehicle. As applicant has acknowledge Bitka discloses a scan tool that is in direct connection with the vehicle and information from that scan tool can be transferred to device 50.
Applicant also argues “The DTC information is thus understood to be the entirety of the information obtained from the scan tool.” Bitka is relied upon to teach outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database. Bitka recites in para [0053], “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference.”. Where if data is being identified as pertinent before captured that data can be said to be selected. 

Regarding applicant’s Second argument “Person of Skill would not Modify Dewhurst as Asserted by Office Action:…. The Office Action is understood to assert that Selkirk teaches limitations of the independent claims 1, 11 and 21 related to extracting selected portions of diagnostic data. (See OA, pg. 7.) The Office Action then asserts that it would have been obvious to a person of skill "to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Selkirk to extract selected portions of data and transmit it for saving to a database because extracting selected portions allows for practical use of large amounts of data (Selkirk [0060]...)." Applicant respectfully adamantly disagrees that Selkirk discloses the claimed features, and in particular that a person of skill would seek to modify Dewhurst, which deals with open formatted data, in view of Selkirk, which transmits data to a remote diagnostic device in a specific format that is useable by that particular device. Such a modification would impermissibly change the principle of operation of Dewhurst.” Selkirk is only relied upon to teach extract selected portions of diagnostic data which is taught by para [0060] “The data analysis module 430 may extract from or convert the data into information that is representative of the data but differently presented to the device for which it is destined. For example, a series of raw vehicle performance measurements or vehicle diagnostic codes from the portable vehicle diagnostic tool 10 may not be useful if the information is to be sent to a remote diagnostic device 30, which requires a descriptive phrase of an issue or symptom. Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” Vehicle performance measurements and diagnostic codes are both diagnostic data and the data is being parsed to become a smaller set, e.g. only a smaller component of the whole is being selected and extracted.
 Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Selkirk’s concept of “some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” Could be applied to the program code of Dewhurst. Parsing and simplifying data during conversion is well known within the computing arts including arts that deal with diagnostic data and would be done as it has the benefit of making the data more practical to handle in certain instances.

Regarding applicant’s Third argument of “Person Disparate prior art references: In accord with the above discussion, each of Dewhurst, Selkirk and Bika are directed to substantially different technologies, purposes and functions such that a person of skill in the art would not have at all sought to combine the references.” examiner respectfully disagrees. All references are in the field of vehicle diagnostics and are all directed toward the diagnostic data extraction.
Additionally, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1; hereinafter known as Sarnacke), Selkirk et al. (US 20130304306 A1; hereinafter known as Selkirk), Bika et al. (US 20190311558 A1; hereinafter known as Bika) and as evidenced by applicant admitted prior art.

Dewhurst, Sarnacke, and Selkirk were cited in a previous office action.

Regarding Claim 1, Dewhurst teaches

A method of diagnosing a vehicle comprising: 
providing a vehicle interface computer device, said vehicle interface computer device configured to operate in a mode to diagnose a vehicle (para [0046] “receiving vehicle-diagnostic data in a manufacturer-specified format (hereinafter referred to as "MF-formatted data") at the vehicle-service tool 102”, in order for the vehicle service tool to receive diagnostic data, providing one configured to operate in a mode to diagnose a vehicle is implied); 
connecting said vehicle interface computer device with a diagnostic port of a vehicle to be in communication with an electrical system of the vehicle (para [0036] “Vehicle-service tool 102 of FIG. 1 may be configured as vehicle-service tool 200. In this regard, vehicle interface 208 may connect to vehicle-interface cable 108 for carrying communications between vehicle-service tool 200 and vehicle 104” where the connection point between the communications cable and the vehicle can be considered a diagnostic port.); 
running a (para [0049] “method 300 includes receiving MF-formatted data at the vehicle-service tool 102. The manufacturer-specified format data may include any of a variety of standards, such as the European On-Board Diagnostics (EOBD) standard, the Society of Automotive Engineers (SAE) J-1850 standard, the ISO9141 standard, or the ISO9141-2 standard. Further, the manufacturer-specified format may include proprietary and/or non-proprietary standards, published and/or non-published standards, and other types of standards as well.”, where receiving manufacture formatted data that may include a variety of standards requires the running of a program to receive the data. The receiving generates a log file para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values”, where time stamping data sets is generating a log file and is in a native file format as it is in the manufacturer format) depending on the (MF-formatted data recited throughout Dewhurst reads on the concept of native file format depending on the diagnostic application program as “MF-formatted data” is data in the format of the manufacturer. In the automotive repair industry, manufactures have different scan programs and different scan programs have different file formats as evidenced by applicant admitted prior art, specification background para [0002] “The returned scan log files from the diagnostic software scanning program are in differing native file formats and include different content and arrangements depending on the supplier of the diagnostic software scanning program”, specification, para [0020] “As is known by those skilled in the art, each OEM provides their own unique scanning programs.”);
using a diagnostic evaluation tool program to extract  possible native file formats. (para [0046] “Next, at block 304, the method 300 includes converting the MF-formatted data into vehicle data in an open format (hereinafter referred to as "open-formatted data")” where converting requires extracting the MF-formatted data, this data may be in a variety of possible native formats as discuss above.)
outputting and savingis outputted to  in a common format independent of the native file format of the scan log file. (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format” after the data is converted it is transmitted to a remote device fig. 3 label 306 which can be considered saving as the remote device can considered saving as it is going to computing devices and even a portable storage device as discussed in para [0073])

Dewhurst does not teach, running selected one of a plurality of diagnostic application scan programs, selecting one diagnostic application scan program, wherein the selected diagnostic application scan program is selected based at least in part on the make and model of the vehicle, extract selected portions of diagnostic data, and outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.

However Sarnacke teaches running selected one of a plurality of diagnostic application scan programs (para [0042] “One aspect of this disclosure is a highly automated vehicle diagnostic tool that automatically identifies the types of ECUs or diagnostic systems installed on a vehicle, launches proper software applications corresponding to the ECUs or diagnostic systems”).
selecting one diagnostic application scan program (para [0080]-[0083] “To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.”)
wherein the selected diagnostic application scan program is selected based at least in part on the make and model of the vehicle, (para [0080]-[0083] “To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.” Where different makes and models of vehicle have different ECUs so by selecting based on the ECU the selection is also based on the make and model of the vehicle is ECU depends on make and model)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst to incorporate the teachings of Sarnacke to run/select one of a plurality of diagnostic application scan programs because having the scan tool automatically select scan programs for the appropriate vehicle reduces the difficulty of knowing what software to use by the technician (Sarnacke para [0007] “However, using a scan tool to download error code from a vehicle's diagnostic systems may be tedious and requires a lot of training and substantial knowledge about vehicles under test and specific types of on-board computer systems or ECUs used in different make and model of vehicles, and the underlying communication protocols needed to communicate with different types of on-board computer systems or ECUs. Before each scan, a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses, and correct commands can be issued to communicate with ECUs on-board the vehicle.”)

Dewhurst in view of Sarnacke do not explicitly teach extract selected portions of diagnostic data and outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.

However Selkirk teaches extract selected portions of diagnostic (para [0060] “The data analysis module 430 may extract from or convert the data into information that is representative of the data but differently presented to the device for which it is destined. For example, a series of raw vehicle performance measurements or vehicle diagnostic codes from the portable vehicle diagnostic tool 10 may not be useful if the information is to be sent to a remote diagnostic device 30, which requires a descriptive phrase of an issue or symptom. Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” A portion of a larger diagnostic data set is being selected and extracted as it is being parsed)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Selkirk to extract selected portions of data and transmit it for saving to a database because extracting selected portions allows for practical use of large amounts of data (Selkirk para [0060] “Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.”)

Dewhurst in view of Sarnacke and Selkirk do not explicitly teach outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.

However Bika teaches outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database (para [0053], “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference.” Pertinent information reads on selected portions and the data is diagnostic as it can include DTC, i.e. diagnostic trouble code. The off-board controller 95 reads on scan database as it a remote storage as discussed in para [0028]) as discussed above Dewhurst already teaches the data being in a common format independent of the native file format of the scan log file.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke and Selkirk to incorporate the teachings of Bika store and retain diagnostic information in a database because it can be used as reference in the future when diagnosing the same or similar vehicles. (para [0053-0054] “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference. In this manner, the process can facilitate fault diagnosis for similar problems, thus increasing repair efficiency and helping mechanics be more data driven. For example, when a vehicle operator detects a problem that has a signature noise, a technician can upload data to the database when a repair has been successfully completed. Thus, the next time a person with the same/similar vehicle has a similar noise, the repair technician has a service road map for identifying a fault, and could also have the part already ordered.”)


Regarding Claim 2, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Dewhurst further teaches wherein the diagnostic evaluation tool program comprises a plurality of modules (para [0042] “As examples, the program instructions 214 executable by processor 202 may include: (i) instructions to convert vehicle-diagnostic data in a manufacturer-specified format into vehicle data in an open format, (ii) instructions to transmit the vehicle-diagnostic data in the manufacturer-specified format to a remote processor, (iii) instructions to convert the vehicle-diagnostic data in the manufacturer-specified format into vehicle-diagnostic data in a closed format, (iv) instructions to convert the vehicle-diagnostic data in the closed format into the vehicle data in the open format, (v) instructions to transmit the vehicle data in the open format to a remote device, (vi) instructions to determine a correlation between a first parameter and a second parameter in a plurality of parameters, (vii) instructions to display a representation of the correlation between the first parameter and the second parameter, (viii) instructions to formulate a new parameter based on a first parameter and a second parameter in a plurality of parameters, and (ix) instructions to provide an indication of the new parameter.” Where the different instruction sets can read on different modules).

Regarding Claim 3, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Bika further teaches further comprising generating a diagnostic detail report from the extracted selected portions of diagnostic data using the scan database. (para [0053-0054] “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference. In this manner, the process can facilitate fault diagnosis for similar problems, thus increasing repair efficiency and helping mechanics be more data driven. For example, when a vehicle operator detects a problem that has a signature noise, a technician can upload data to the database when a repair has been successfully completed. Thus, the next time a person with the same/similar vehicle has a similar noise, the repair technician has a service road map for identifying a fault, and could also have the part already ordered.” Were service road map can be interpreted as a diagnostic detail report as it is a set of information that is used by the technician for diagnostics)


Regarding Claim 4, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Dewhurst further teaches further comprising transmitting the extracted  (para [0027] “Further, by providing the vehicle data in an open format that can be viewed by any of a variety of standard applications (e.g., standard internet tools, such as the search feature of Google, may be used to categorize and/or search the vehicle data), for instance, and by transmitting the vehicle data to a remote device, the vehicle data may be more accessible and/or portable.” Where the remote device could be a computer, para [0073] “The remote device may include a variety of devices. As examples, the remote device may include the interface device 106, a network server communicatively coupled to a PDN such as the Internet, a mobile device communicatively coupled to a wireless network, a desktop or notebook computer, or a portable storage device. Further, the remote device may include a plurality of devices. Additionally, the remote device may include a network interface, a user interface, a processor, and data storage including program instructions executable by the processor. Other examples of the remote device also exist.”).
Selkirk as discussed in the claim 1 rejection teaches extracted selected portions of diagnostic data.

Regarding Claim 5, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Sarnacke further teaches wherein said providing a vehicle interface device further comprises providing a computer, and wherein said computer includes a plurality of (para [0093] “In operation, scan tool 20 may be used in two modes: an automatic mode and a manual mode. The automatic mode performs detection of ECUs on-board the vehicle and associates the appropriate vehicle applications with detected ECUs automatically. The manual mode may perform the detection of ECUs on-board the vehicle automatically but may associate the appropriate vehicle applications with the detected ECUs manually. For example, a list of suggested software applications suitable to or usable with the detected ECUs may be displayed to the user to solicit selection from the user. Upon selection, the selected application may be launched on scan tool 20.”).

Regarding Claim 6, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 5. Dewhurst further teaches wherein said computer is located proximate to the vehicle (fig. 1, where the vehicle interface device label 102, which is a computer, is physically connected to the vehicle and showing proximity).

Regarding Claim 9, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Dewhurst further teaches wherein said using a diagnostic evaluation tool program to extract  (para [0061] “Converting the MF-formatted data into markup-formatted data may include extracting the vehicle data from the MF-formatted data, associating the vehicle data to corresponding tags, and writing the vehicle data and corresponding tags to a markup-language data file. FIG. 6 is an illustration of vehicle data in an XML data file 600, according to an example embodiment. In this example, converting the MF-formatted data into markup-formatted data includes extracting the respective message IDs and parameters from the data string sets 402 and 404, associating the respective message IDs and parameters to corresponding predefined tags, and writing the vehicle data and corresponding tags to the XML data file 600.” Converting through the above process reads on the process of translating and parsing.).
Selkirk as discussed in the claim 1 rejection teaches extracted selected portions of diagnostic data.


Regarding Claim 10, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 9. Dewhurst further teaches wherein said translating the native file format comprises translating the native file format to HTML, wherein the common format in which the extracted selected portions of diagnostic data is saved is HTML. (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format” after the data is converted it is transmitted to a remote device fig. 3 label 306 which can be considered saving as the remote device can considered saving as it is going to computing devices and even a portable storage device as discussed in para [0073]).

Selkirk as discussed in the claim 1 rejection teaches extracted selected portions of diagnostic data.

Regarding Claim 11, Dewhurst teaches
A vehicle diagnostic system comprising: 
a computer device having a (para [0046] “receiving vehicle-diagnostic data in a manufacturer-specified format (hereinafter referred to as "MF-formatted data") at the vehicle-service tool 102”, where receiving data in manufacture specified format would require a scan program. The scan program is stored on a computer, e.g. a processor and memory, as shown in Fig 2, label 204 and 202) to perform a scan of electronic systems of the vehicles using a vehicle interface device interfacing with the computer device and the vehicle (para [0036] “Vehicle-service tool 102 of FIG. 1 may be configured as vehicle-service tool 200. In this regard, vehicle interface 208 may connect to vehicle-interface cable 108 for carrying communications between vehicle-service tool 200 and vehicle 104” where “vehicle interface 208” reads on vehicle interface device), wherein (para [0049] “method 300 includes receiving MF-formatted data at the vehicle-service tool 102. The manufacturer-specified format data may include any of a variety of standards, such as the European On-Board Diagnostics (EOBD) standard, the Society of Automotive Engineers (SAE) J-1850 standard, the ISO9141 standard, or the ISO9141-2 standard. Further, the manufacturer-specified format may include proprietary and/or non-proprietary standards, published and/or non-published standards, and other types of standards as well.”, where receiving manufacture formatted data that may include a variety of standards, e.g. a variety of file formats, requires the running of a program to receive the data. The receiving generates a log file. para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values”, where time stamping data sets is generating a log file and is in a native file format as it is in the manufacturer format) depending on the(MF-formatted data recited throughout Dewhurst reads on the concept of native file format depending on the diagnostic application program as “MF-formatted data” is data in the format of the manufacturer. In the automotive repair industry, manufactures have different scan programs and different scan programs have different file formats as evidenced by applicant admitted prior art, specification background para [0002] “The returned scan log files from the diagnostic software scanning program are in differing native file formats and include different content and arrangements depending on the supplier of the diagnostic software scanning program”, specification, para [0020] “As is known by those skilled in the art, each OEM provides their own unique scanning programs.””); 
a diagnostic evaluation tool program, the diagnostic evaluation tool program configured for extracting  (para [0046] “Next, at block 304, the method 300 includes converting the MF-formatted data into vehicle data in an open format (hereinafter referred to as "open-formatted data")” where converting requires extracting the MF-formatted data [the scan log files as discussed above]. Reference discloses the mf-formatted data can be a variety of formats, each of which gets converted.), and wherein the diagnostic evaluation tool program outputs the extracted  (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format” where xml and html are both common formats. After the data is converted it is transmitted, e.g. outputted, to a remote device fig. 3 label 306 where the remote device can be considered a scan database it is a computing device and even a portable storage device as discussed in para [0073]).

Dewhust does not teach having a plurality of diagnostic application scan programs, scan program and extract selected portions of diagnostic data and wherein the extracted selected portions of diagnostic data are retained in the scan database


 However, Sarnacke teaches a computer device having a plurality of diagnostic application scan program wherein each diagnostic application scan program is configured for use with particular vehicles (para [0080] –[0083] “The process 700 begins with scan tool 20 determining OEM applications for each of the ECUs on the list (702). For example, scan tool 20 may start with the first ECU on the list and continue its work downward. To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.” Determining the scan applications is based on make and model, para [0068] “The make and model of the ECUs may be used to generate a Make String for the ECUs. Alternatively, the MIDs may be used to generate the Make String. The Make String may be used by scan tool 20 to distinguish ECUs from each other and to associate the ECUs with their respective software applications stored in scan tool 20.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst to incorporate the teachings of Sarnacke to select one of a plurality of diagnostic application scan programs because having the scan tool automatically select appropriate scan programs for the vehicle reduces the difficulty of knowing what software to use by the technician (Sarnacke para [0007] “However, using a scan tool to download error code from a vehicle's diagnostic systems may be tedious and requires a lot of training and substantial knowledge about vehicles under test and specific types of on-board computer systems or ECUs used in different make and model of vehicles, and the underlying communication protocols needed to communicate with different types of on-board computer systems or ECUs. Before each scan, a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses, and correct commands can be issued to communicate with ECUs on-board the vehicle.”)

Dewhust in view of Sarnacke does not teach extract selected portions of diagnostic data and wherein the extracted selected portions of diagnostic data are retained in the scan database

However Selkirk et al. teaches extract selected portions of diagnostic (para [0060] “The data analysis module 430 may extract from or convert the data into information that is representative of the data but differently presented to the device for which it is destined. For example, a series of raw vehicle performance measurements or vehicle diagnostic codes from the portable vehicle diagnostic tool 10 may not be useful if the information is to be sent to a remote diagnostic device 30, which requires a descriptive phrase of an issue or symptom. Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” A portion of a larger diagnostic data set is being selected and extracted as it is being parsed)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Selkirk to extract selected portions of data because extracting selected portions allows for practical use of large amounts of data (Selkirk para [0060] “Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.”)

Dewhust in view of Sarnacke and Selkirk does not teach wherein the extracted selected portions of diagnostic data are retained in the scan database

However Bika teaches wherein the extracted selected portions of diagnostic data are retained in the scan database (para [0053], “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference.” Pertinent information reads on selected portions and the data is diagnostic as it can include DTC, i.e. diagnostic trouble code. The off-board controller 95 reads on scan database as it a remote storage as discussed in para [0028])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke and Selkirk to incorporate the teachings of Bika store and retain diagnostic information in a database because it can be used as reference in the future when diagnosing the same or similar vehicles. (para [0053-0054] “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference. In this manner, the process can facilitate fault diagnosis for similar problems, thus increasing repair efficiency and helping mechanics be more data driven. For example, when a vehicle operator detects a problem that has a signature noise, a technician can upload data to the database when a repair has been successfully completed. Thus, the next time a person with the same/similar vehicle has a similar noise, the repair technician has a service road map for identifying a fault, and could also have the part already ordered.”)

Regarding Claim 12, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 11. Dewhurst further teaches wherein said diagnostic evaluation tool program resides on a memory of said computer device (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” Where the program instructions is the diagnostic program instructions which are stored in data storage which is part of the computer, para [0040] “Data storage 204 comprises a computer-readable medium. A computer-readable medium may comprise volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with a processor, such as processor 202.” Where integration with the processor makes it part of the computer device.).

Regarding Claim 13, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 11. Dewhurst further teaches The vehicle diagnostic system of claim 11, wherein said scan database resides on a memory of said computer device (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” The data can be in an open format which as shown above is extracted from mf-formatted data. The data is stored in data storage 204 which reads on a database as a database is an organized collection of data generally stored electronically, para [0040] “Data storage 204 comprises a computer-readable medium. A computer-readable medium may comprise volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with a processor, such as processor 202.” Where integration with the processor makes it part of the computer device.).

Regarding Claim 14, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 11. Dewhurst further teaches The vehicle diagnostic system of claim 11, wherein said computer device and said vehicle interface are located proximate to a vehicle when in use (fig. 1, where the vehicle interface device label 102, which is a computer, is physically connected to the vehicle and showing proximity).

Regarding Claim 19, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Selkirk further teaches wherein said using a diagnostic evaluation tool program to extract selected portions of diagnostic data from the scan log file comprises extracting predefined selected portions of diagnostic data from the scan log file. (para [0060] “For example, a series of raw vehicle performance measurements or vehicle diagnostic codes from the portable vehicle diagnostic tool 10 may not be useful if the information is to be sent to a remote diagnostic device 30, which requires a descriptive phrase of an issue or symptom. Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” Where representative vehicle performance measurements can be considered predefined selected portions as the data analysis module is “defining” what is representative sets/values)

Regarding Claim 20, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Selkirk further teaches wherein said using the diagnostic evaluation tool program to extract selected portions of diagnostic data from the scan log file further comprises automatically detecting with the diagnostic evaluation tool program the native file format of the scan log file. (para [0058] “The raw, or even processed, data received by the remote information device 20, from either of the devices 10, 30, may not be in a useable format for its destination device. The instruction module 422 may recognize that the format of the data is incorrect for the destination and request the data formatting module 428 to convert the data into the correct format depending on the destination assigned to the data.” Where the format of the raw data, e.g. a scan log file, can be recognized as being incorrect for a destination device. In order for the format of raw data, e.g. the scan log file, to be recognized as incorrect and converted the format is inherently being recognized.)


Regarding Claim 21, Dewhurst teaches 
A method of diagnosing vehicles and generating diagnostic reports comprising: 
providing a vehicle interface computer device, said vehicle interface computer device configured to operate in a mode to diagnose a vehicle; (para [0046] “receiving vehicle-diagnostic data in a manufacturer-specified format (hereinafter referred to as "MF-formatted data") at the vehicle-service tool 102”, in order for the vehicle service tool to receive diagnostic data, providing one configured to operate in a mode to diagnose a vehicle is implied);
selectively connecting said vehicle interface computer device with a plurality of vehicles via diagnostic ports of the vehicles so as to be in communication with an electrical system of each of the vehicles; (para [0036] “Vehicle-service tool 102 of FIG. 1 may be configured as vehicle-service tool 200. In this regard, vehicle interface 208 may connect to vehicle-interface cable 108 for carrying communications between vehicle-service tool 200 and vehicle 104” where the connection point between the communications cable and the vehicle can be considered a diagnostic port. It is implicit that a vehicle interface computer device, e.g. vehicle-service tool, can be connected to different vehicles and a technician is “selecting” the vehicle to connect to by their intention to diagnose. This is a well-known process within the art)
generating a scan log file for each of the plurality of vehicles by running the(para [0049] “method 300 includes receiving MF-formatted data at the vehicle-service tool 102. The manufacturer-specified format data may include any of a variety of standards, such as the European On-Board Diagnostics (EOBD) standard, the Society of Automotive Engineers (SAE) J-1850 standard, the ISO9141 standard, or the ISO9141-2 standard. Further, the manufacturer-specified format may include proprietary and/or non-proprietary standards, published and/or non-published standards, and other types of standards as well.”, where receiving manufacture formatted data that may include a variety of standards requires the running of a program to receive the data. The receiving generates a log file para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values”, where time stamping data sets is generating a log file and is in a native file format as it is in the manufacturer format. The MF-formatted data recited throughout Dewhurst reads on the concept of native file format depending on the diagnostic application program as “MF-formatted data” is data in the format of the manufacturer. In the automotive repair industry, manufactures have different scan programs and different scan programs have different file formats as evidenced by applicant admitted prior art, specification background para [0002] “The returned scan log files from the diagnostic software scanning program are in differing native file formats and include different content and arrangements depending on the supplier of the diagnostic software scanning program”, specification, para [0020] “As is known by those skilled in the art, each OEM provides their own unique scanning programs.”)
extracting (para [0046] “Next, at block 304, the method 300 includes converting the MF-formatted data into vehicle data in an open format (hereinafter referred to as "open-formatted data")” where converting requires extracting the MF-formatted data, this data may be in a variety of possible native formats as discuss above.) 
outputting and savingis outputted to  in a common format independent of the native file format of the scan log file. (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format” after the data is converted it is transmitted to a remote device fig. 3 label 306 which can be considered saving as the remote device can considered saving as it is going to computing devices and even a portable storage device as discussed in para [0073])


Dewhurst does not teach selecting one diagnostic application scan program, 
selecting for each vehicle a diagnostic application scan program from a plurality of diagnostic application scan programs to be used with the, wherein the selected diagnostic application scan program is selected based at least in part on the make and model of the vehicle;
extracting selected portions of diagnostic data;
outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.
Generating a diagnostic detail report of at least some of the extracted selected portions of diagnostic data contained in the scan database.

However, Sarnacke teaches selecting one diagnostic application scan program (para [0080]-[0083] “To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.”)

selecting for each vehicle a diagnostic application scan program from a plurality of diagnostic application scan programs to be used with the vehicle (para [0042] “One aspect of this disclosure is a highly automated vehicle diagnostic tool that automatically identifies the types of ECUs or diagnostic systems installed on a vehicle, launches proper software applications corresponding to the ECUs or diagnostic systems”), wherein the selected diagnostic application scan program is selected based at least in part on the make and model of the vehicle (para [0080]-[0083] “To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.” Where different makes and models of vehicle have different ECUs so by selecting based on the ECU the selection is also based on the make and model of the vehicle is ECU depends on make and model);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst to incorporate the teachings of Sarnacke to run/select one of a plurality of diagnostic application scan programs because having the scan tool automatically select scan programs for the appropriate vehicle reduces the difficulty of knowing what software to use by the technician (Sarnacke para [0007] “However, using a scan tool to download error code from a vehicle's diagnostic systems may be tedious and requires a lot of training and substantial knowledge about vehicles under test and specific types of on-board computer systems or ECUs used in different make and model of vehicles, and the underlying communication protocols needed to communicate with different types of on-board computer systems or ECUs. Before each scan, a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses, and correct commands can be issued to communicate with ECUs on-board the vehicle.”)

Dewhurst in view of Sarnacke do not explicitly teach extracting selected portions of diagnostic data;
outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.
Generating a diagnostic detail report of at least some of the extracted selected portions of diagnostic data contained in the scan database.


However Selkirk teaches extracting selected portions of diagnostic (para [0060] “The data analysis module 430 may extract from or convert the data into information that is representative of the data but differently presented to the device for which it is destined. For example, a series of raw vehicle performance measurements or vehicle diagnostic codes from the portable vehicle diagnostic tool 10 may not be useful if the information is to be sent to a remote diagnostic device 30, which requires a descriptive phrase of an issue or symptom. Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.” A portion of a larger diagnostic data set is being selected and extracted as it is being parsed)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Selkirk to extract selected portions of data because extracting selected portions allows for practical use of large amounts of data (Selkirk para [0060] “Further, some data may be too extensive for practical use in some applications, thus the data analysis module 430 may be able to parse sets of data that are too large for practical use into smaller representative sets, or even into single representative values for multiple measurements.”)

Dewhurst in view of Sarnacke and Selkirk do not explicitly teach outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database in a common format independent of the native file format of the scan log file.

However Bika teaches outputting and saving and retaining the selected portions of diagnostic data to a scan database, wherein the selected portions of diagnostic data are retained in the scan database (para [0053], “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference.” Pertinent information reads on selected portions and the data is diagnostic as it can include DTC, i.e. diagnostic trouble code. The off-board controller 95 reads on scan database as it a remote storage as discussed in para [0028]) as discussed above Dewhurst already teaches the data being in a common format independent of the native file format of the scan log file.

And; generating a diagnostic detail report of at least some of the extracted selected portions of diagnostic data contained in the scan database. (para [0053-0054] “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference. In this manner, the process can facilitate fault diagnosis for similar problems, thus increasing repair efficiency and helping mechanics be more data driven. For example, when a vehicle operator detects a problem that has a signature noise, a technician can upload data to the database when a repair has been successfully completed. Thus, the next time a person with the same/similar vehicle has a similar noise, the repair technician has a service road map for identifying a fault, and could also have the part already ordered.” Were service road map can be interpreted as a diagnostic detail report as it is a set of information that is used by the technician for diagnostics)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke and Selkirk to incorporate the teachings of Bika store and retain diagnostic information in a database and generate a report from it because it can be used as reference in the future when diagnosing the same or similar vehicles. (para [0053-0054] “When vehicle service has been successfully completed, the pertinent information is captured, including the vehicle make, model, model year and odometer reading, VIN, DTC information, and dynamic data. The pertinent information can be captured from the non-integrated monitoring device 50 (422), evaluated and recorded (424) and catalogued (406) for storage in the off-board controller 95 for future reference. In this manner, the process can facilitate fault diagnosis for similar problems, thus increasing repair efficiency and helping mechanics be more data driven. For example, when a vehicle operator detects a problem that has a signature noise, a technician can upload data to the database when a repair has been successfully completed. Thus, the next time a person with the same/similar vehicle has a similar noise, the repair technician has a service road map for identifying a fault, and could also have the part already ordered.”)

Claims 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1, hereinafter known as Sarnacke), Selkirk et al. (US 20130304306 A1, hereinafter known as Selkirk), Bika et al. (US 20190311558 A1; hereinafter known as Bika), and Mueller et al (US 20070204215 A1, hereinafter known as Mueller).

Mueller was cited in a previous office action

Regarding Claim 7, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 1. Dewhurst further teaches the plurality of native file formats comprises text (para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values” where numeric values are a type of text).

However Dewhurst in view of Sarnacke, Bika, and Selkirk does not teach wherein the native file formats comprises text in portable document format ("PDF"), PDF images, and Hypertext Markup Language ("HTML").

 Mueller further teaches wherein the log file file formats comprises text in portable document format ("PDF"), PDF images, and Hypertext Markup Language ("HTML") (para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.” PDF format reads on both PDF and PDF images as PDF documents can include both text and images).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke, Bika, and Selkirk to incorporate the teachings of Mueller to have the log file comprise text in PDF and HTML format because the PDF and HTML file formats are a common standard and provide advanced text handling and analyzing capabilities (Mueller para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.”)

Regarding Claim 15, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 11. Dewhurst further teaches wherein the scan log files are provided in text (para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values” where numeric values are a type of text, and as discussed in the rejection of claim 11 the mf-formatted data forms a log file).

However Dewhurst in view of Sarnacke, Bika, and Selkirk does not teach wherein the scan log files are provided in one of text in portable document format ("PDF"), PDF images format, and Hypertext Markup Language ("HTML") format.

Mueller further teaches , wherein the  (para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.” PDF format reads on both PDF and PDF images as PDF documents can include both text and images).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke, Bika, and Selkirk to incorporate the teachings of Mueller to have the log file comprise text in PDF and HTML format because the PDF and HTML file formats are a common standard and provide advanced text handling and analyzing capabilities (Mueller para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.”)

Regarding Claim 16, Dewhurst in view of Sarnacke, Selkirk, and Mueller teaches the method of claim 15. Dewhurst further teaches The vehicle diagnostic system of claim 15, wherein said diagnostic evaluation tool program operates to translate the native file format of each scan log file and parse each scan log file (para [0061] “Converting the MF-formatted data into markup-formatted data may include extracting the vehicle data from the MF-formatted data, associating the vehicle data to corresponding tags, and writing the vehicle data and corresponding tags to a markup-language data file. FIG. 6 is an illustration of vehicle data in an XML data file 600, according to an example embodiment. In this example, converting the MF-formatted data into markup-formatted data includes extracting the respective message IDs and parameters from the data string sets 402 and 404, associating the respective message IDs and parameters to corresponding predefined tags, and writing the vehicle data and corresponding tags to the XML data file 600.” Converting through the above process reads on the process of translating and parsing.).

Regarding Claim 17, Dewhurst in view of Sarnacke, Selkirk, and Mueller teaches the method of claim 16. Dewhurst further teaches The vehicle diagnostic system of claim 16, wherein said diagnostic evaluation tool program operates to translate the native file format of each scan log file to HTML (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1, hereinafter known as Sarnacke), Selkirk et al. (US 20130304306 A1, hereinafter known as Selkirk), Bika et al. (US 20190311558 A1; hereinafter known as Bika), and Marshall et al. (US 20150121275 A1, hereinafter known as Marshall).

Marshall was cited in a previous office action

Regarding Claim 8, Dewhurst in view of Sarnacke, Bika, and Selkirk the method of claim 1. 

Selkirk as discussed in the claim 1 rejection teaches extracted selected portions of diagnostic data.
However Dewhurst in view of Sarnacke, Bika, and Selkirk does not teach wherein the extracted selected portions of diagnostic data comprises a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state.

Marshall teaches wherein the extracted (Fig 4G shows a diagnostic interface. For a diagnostic data to be displayed on a diagnostic interface, it must be extracted first. In the diagnostic interface, state of dtc, e.g. pending or active, DTC ,e.g. P0100, and description of DTC are displayed).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke, Bika, and Selkirk to incorporate the teachings of Marshall to extract DTC information because DTC fault codes are commonly used in the automotive repair industry to identify and diagnose issues with vehicles

Regarding Claim 18, Dewhurst in view of Sarnacke, Bika, and Selkirk teaches the method of claim 11.

However Dewhurst in view of Sarnacke, Bika, and Selkirk does not teach wherein said diagnostic evaluation tool program operates to extract a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state from each scan log file.

Marshall further teaches wherein said diagnostic evaluation tool program operates to extract a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state from each scan log file. (Fig 4G shows a diagnostic interface. For a diagnostic data to be displayed on a diagnostic interface, it must be extracted first. In the diagnostic interface, state of dtc, e.g. pending or active, DTC ,e.g. P0100, and description of DTC are displayed).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke, Bika, and Selkirk to incorporate the teachings of Marshall to extract DTC information because DTC fault codes are commonly used in the automotive repair industry to identify and diagnose issues with vehicles.


Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schomotzer et al. (US 20190258727 A1) Which discloses extracting DTCs and diagnostic metadata and converting that data to human readable text.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668